DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5, 6, 9, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The preamble of the claims claims an apparatus for protection of a galvanized irrigation pipe. However, line 5 of the claim claims a securing bushing for mating with a sprinkler outlet. It is unclear what the relation of the apparatus or irrigation pipe is with the sprinkler outlet. 

Claim 5: The claim claims the anodic coupler and anodic base are two different materials. However, claim 1, which claim 5 is dependent on, claims the anodic coupler and anodic base are the same material. This makes claim 5 indefinite because both claim 1 and claim 5 cannot be both true. As a result, a proper art rejection for claim 5 cannot be made. 

Claim 6: The claim claims that the protective cap includes a wear indicator to indicate the remaining effective lifespan of the plug anode. However, claim 1, which claim 6 is dependent on, also claims that the protective cap includes a wear indicator indicating the amount of anodic material remaining. It is unclear if these two wear indicators are the same. If they are referring to the same structure, it is unclear how claim 6 is further limiting claim 1. 

Claim 6: The claim recites the limitation "the plug anode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9: It is unclear if the “a first sprinkler outlet” in line 2 is the same or different from the “a sprinkler outlet” in line 5 of claim 1. 

Claim 13: It is unclear if the “a first sprinkler outlet” in line 2 is the same or different from the “a sprinkler outlet” in line 5 of claim 1. 

Any claim(s) dependent on the above claim(s) are rejected for its/their dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 3,135,677).

Claim 16: Fischer discloses an apparatus for providing corrosion protection (see e.g. abstract of Fischer), wherein the apparatus comprises: 
a protective cap (see e.g. #26 on Fig 2 of Fischer); 
a securing bushing (see e.g. threads of #23 on Fig 2 of Fischer); 
a central anodic coupler (see e.g. upper portion #14 on Fig 2 of Fischer), wherein the central anodic coupler extends down away from the protective cap and terminates in an anodic base (see e.g. bottom portion #14 on Fig 2 of Fischer); 
a rectifier (see e.g. #34 on Fig 1 of Fischer), 
wherein the rectifier comprises a positive terminal and a negative terminal (see e.g. #38 and #39 on Fig 1 of Fischer); 
wherein the positive terminal is electrically connected to the central anodic coupler and the anodic base (see e.g. #38 on Fig 1 of Fischer); 
wherein the negative terminal is connected to the device being protection (see e.g. #39 on Fig 1 of Fischer)

The preamble claiming “for providing anodic corrosion protection for a galvanized irrigation pipe” is an intended use for the apparatus. MPEP § 2111.02 II states that ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Fischer teaches all the claimed structure and would be capable of being used for providing anodic corrosion protection for a galvanized irrigation pipe.

The limitation claiming “connected to a surface of the pipe” is an intended use/function for apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Fischer teaches the positively recited structure of the apparatus would be capable of connecting the negative terminal to a surface of a pipe. 

Claim 18: Fischer discloses that the central anodic coupler and the anodic base are formed of the same material (see e.g. col 3, lines 31-32 of Fischer). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fischer in view of McMullen (US 9,115,430 B2).

Claim 17: Fischer does not explicitly teach that the protective cap comprises a wear indicator indicating the amount of anodic material remaining in the central anodic coupler and the anodic base. Fischer discloses that the anode is formed of titanium (see e.g. col 3, lines 31-32 of Fischer) or platinum coated titanium (see e.g. col 1, lines 64-66 of Fischer). Kumar teaches that these anode materials corrode over time (see e.g. col 2 and col 3 of Kumar). McMullen teaches including a wear indicator in the cap of an anode (see e.g. col 14, lines 10-22 and #704 on Fig 16 of McMullen) used to prevent corrosion in water environments (see e.g. abstract of McMullen), which allows the condition of the anode to be seen by a user (see e.g. abstract of McMullen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Fischer so that the protective cap comprises a wear indicator indicating the amount of anodic material remaining in the central anodic coupler and the anodic base as taught in McMullen so that condition of the anodic compartments can be monitored. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Simpson et al (US 2017/0121828 A1). 

Claim 19: Fischer does not explicitly teach that the rectifier comprises a solar panel. Simpson teaches “Impressed current systems using a battery are known. Such impressed current systems can use other types of power supply including common rectifiers which rectify an AC voltage from a suitable source into a required DC voltage for the impressed current between the anode and the steel. It is also known to provide solar panels to be used in a system of this type” (see e.g. [0003] of Simpson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Fischer to use a solar panel as the rectifier as taught in Simpson because Simpson teaches solar panels are suitable for providing power to corrosion prevention systems. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Eisenberg et al (US 2,996,445). 

Claim 20: Fischer does not explicitly teach that the rectifier comprises a battery. Eisenberg teaches that batteries are suitable for rectifiers (see e.g. col 2, lines 63-67 of Eisenberg) for corrosion systems like that in Fischer (see e.g. Fig 1 of Eisenberg). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Fischer to use a battery as the rectifier as taught in Eisenberg because Eisenberg teaches batteries are suitable for apparatuses like those disclosed in Fischer. 

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closset et al (US 2009/0188787 A1) in view of McMullen.

Claim 1: Closset discloses an apparatus for providing corrosion protection (see e.g. abstract of Closset), wherein the apparatus comprises: 
a protective cap (see e.g. #35 on Fig 2 of Closset), wherein the protective cap comprises a gripping surface (see e.g. #36 on Fig 2 of Closset); 
a securing bushing (see e.g. #34 on Fig 2 of Closset), wherein the securing bushing is comprised of non-conductive threads (see e.g. [0014] of Closset);
a central anodic couple (see e.g. #32 on Fig 2 of Closset), wherein the central anodic coupler extends down away from the protective cap and terminates in an anodic base (se e.g. #31 on Fig 2 of Closset);
wherein the securing bushing electrically isolates the central anodic coupler from the protective cap (see e.g. [0014] of Closset); 
wherein the central anodic coupler and the anodic base are formed of the same material (they are different parts of an anode structure, see e.g. [0013] and #31 and #32 on Fig 2 of Closset). 

Closset does not explicitly teach that the protective cap comprises a wear indicator indicating the amount of anodic material remaining in the central anodic coupler and the anodic base. Closset teaches that the apparatus can be used to prevent water tank corrosion (see e.g. abstract of Closset). McMullen teaches including a wear indicator in the cap of an anode (see e.g. col 14, lines 10-22 and #704 on Fig 16 of McMullen) used to prevent corrosion in water environments (see e.g. abstract of McMullen), which allows the condition of the anode to be seen by a user (see e.g. abstract of McMullen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Closset so that the protective cap comprises a wear indicator indicating the amount of anodic material remaining in the central anodic coupler and the anodic base as taught in McMullen so that condition of the anodic compartments can be monitored. 

The preamble claiming “an apparatus for providing anodic corrosion protection for a galvanized irrigation pipe” is an intended use for the apparatus. MPEP § 2111.02 II states that ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Closset in view of McMullin teaches all the claimed structure and would be capable of being used for providing anodic corrosion protection for a galvanized irrigation pipe.

The limitation claiming the non-conductive threads are for “mating with the threads of a sprinkler outlet” is an intended use/function for the bushing. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullin teaches the claimed security bushing comprising non-conductive threads and thus would be capable of mating with threads of a sprinkler outlet. 

Claim 2: Closset in view of McMullen discloses that the central anodic coupler and the anodic base can be formed of magnesium. It would have been obvious to select magnesium as the material of anodic coupler and base for Closset in view of McMullen because MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim 3: Closset in view of McMullen discloses that the central anodic coupler and the anodic base can be formed of zinc. It would have been obvious to select zinc as the material of anodic coupler and base for Closset in view of McMullen because MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim 4: Closset in view of McMullen discloses that the central anodic coupler and the anodic base can be formed of aluminum. It would have been obvious to select aluminum as the material of anodic coupler and base for Closset in view of McMullen because MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim 6: Closset in view of McMullen discloses that the protective cap comprises a wear indicator to indicate the remaining effective lifespan of the plug anode (see e.g. col 14, lines 10-22 of McMullen).

Claim 7: Closset in view of McMullen discloses that the central anodic coupler and the anodic base are linearly aligned (see e.g. [0013] and #31 and #32 on Fig 2 of Closset).

The limitation claiming “sized for insertion into a sprinkler outlet along the galvanized irrigation pipe” is an intended use/function for the bushing. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullin teaches the claimed structure of the apparatus and would be capable of being sized for insertion into a sprinkler outlet along the galvanized irrigation pipe

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closset in view of McMullen as applied to claim 7 above, and in further view of Preiser (US 2,947,680).

Claim 8: Closset in view of McMullen does not explicitly teach that the apparatus comprises a plurality of anodic couplers. Preiser teaches an anode for an apparatus for devices in water environments (see e.g. col 1, lines 22-27 of Preiser) wherein the anode has a plurality of anode couplers and bases (see e.g. #28 and #26 on Fig 1 and Fig 3 of Preiser), which allows the anodes to be modular (see e.g. col 2, lines 47-61 of Preiser), allowing for the specific amount of anode needed for the intended use (see e.g. col 2, lines 47-61 of Preiser). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Closset in view of McMullen so that the apparatus comprises a plurality of anodic couplers as taught in Preiser because the plurality of anode couplers and bases allows the user to include a desired amount of anode material through modular design to get the necessary amount of protection for the device it is protecting. 

Claim 12: Closset in view of McMullen does not explicitly teach that the apparatus comprises a plurality of anodic bases. Preiser teaches an anode for an apparatus for devices in water environments (see e.g. col 1, lines 22-27 of Preiser) wherein the anode has a plurality of anode couplers and bases (see e.g. #28 and #26 on Fig 1 and Fig 3 of Preiser), which allows the anodes to be modular (see e.g. col 2, lines 47-61 of Preiser), allowing for the specific amount of anode needed for the intended use (see e.g. col 2, lines 47-61 of Preiser). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Closset in view of McMullen so that the apparatus comprises a plurality of anodic bases as taught in Preiser because the plurality of anode couplers and bases allows the user to include a desired amount of anode material through modular design to get the necessary amount of protection for the device it is protecting.

Claim(s) 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closset in view of McMullen and Preiser as applied to claims 8 and 12 above, and in further view of Vallett (US 2,666,027).

Claim 9: Closset in view of McMullen and Preiser does not explicitly that the plurality of anodic couplers are compressed together. Vallett teaches an apparatus for protecting devices in a water environment (see e.g. col 1, lines 1-7 of Vallett) wherein a plurality of anodes can be compressed together using a spring connector (see e.g. #5 on Fig 1 and Fig 2 of Vallett), enabling the apparatus to be compacted for shipping and readily deployed without the sections being separated (see e.g. col 2, lines 7-16 of Vallett). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Closset in view of McMullen and Preiser so that the plurality of anodic couplers are compressed together using the spring connectors taught in Vallett because the spring connectors enables the apparatus to be compacted for shipping and readily deployed without the sections being separated.

The limitation claiming “are compressed together for insertion into a first sprinkler outlet and configured to expand within the galvanized irrigation pipe” is an intended use/function for the apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullen, Preiser, and Vallett teaches the claimed structure of the apparatus and would be capable of being compressed together for insertion into a first sprinkler outlet and configured to expand within the galvanized irrigation pipe.

Claim 10: Closset in view of McMullen, Preiser, and Vallett teaches that the apparatus comprises a spring (see e.g. col 2, lines 7-16 of Vallett).

The limitation claiming “which is configured to expand within the galvanized irrigation pipe” is an intended use/function for the apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullen, Preiser, and Vallett teaches the claimed structure of the apparatus and would be capable of being configured to expand within the galvanized irrigation pipe.

Claim 11: Closset in view of McMullen, Preiser, and Vallett teaches that the plurality of anodic couplers are linearly linked to form a string of anodic couplers (see e.g. Fig 1 of Preiser and Fig 1 of Vallett). 

The limitation claiming “within the galvanized irrigation pipe” is an intended use/function for the apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullen, Preiser, and Vallett teaches the claimed structure of the apparatus and would be capable of being linearly linked within a galvanized irrigation pipe.

Claim 13: Closset in view of McMullen and Preiser does not explicitly that the plurality of anodic bases are compressed together. Vallett teaches an apparatus for protecting devices in a water environment (see e.g. col 1, lines 1-7 of Vallett) wherein a plurality of anodes can be compressed together using a spring connector (see e.g. #5 on Fig 1 and Fig 2 of Vallett), enabling the apparatus to be compacted for shipping and readily deployed without the sections being separated (see e.g. col 2, lines 7-16 of Vallett). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Closset in view of McMullen and Preiser so that the plurality of anodic bases are compressed together using the spring connectors taught in Vallett because the spring connectors enables the apparatus to be compacted for shipping and readily deployed without the sections being separated.

The limitation claiming “are compressed together for insertion into a first sprinkler outlet and configured to expand within the galvanized irrigation pipe” is an intended use/function for the apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullen, Preiser, and Vallett teaches the claimed structure of the apparatus and would be capable of being compressed together for insertion into a first sprinkler outlet and configured to expand within the galvanized irrigation pipe.

Claim 14: Closset in view of McMullen, Preiser, and Vallett teaches that the apparatus comprises a spring (see e.g. col 2, lines 7-16 of Vallett).

The limitation claiming “which is configured to expand within the galvanized irrigation pipe” is an intended use/function for the apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullen, Preiser, and Vallett teaches the claimed structure of the apparatus and would be capable of being configured to expand within the galvanized irrigation pipe.

Claim 15: Closset in view of McMullen, Preiser, and Vallett teaches that the plurality of anodic bases are linearly linked to form a string of anodic couplers (see e.g. Fig 1 of Preiser and Fig 1 of Vallett). 

The limitation claiming “within the galvanized irrigation pipe” is an intended use/function for the apparatus. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Closset in view of McMullen, Preiser, and Vallett teaches the claimed structure of the apparatus and would be capable of being linearly linked within a galvanized irrigation pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795